 

Exhibit 10.5

 

AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated
May 11, 2017 (as it may from time to time be amended, this “Agreement”), is
entered into by and between National Energy Services Reunited Corp., a British
Virgin Islands company (the “Company”), and NESR Holdings Ltd., a British Virgin
Islands company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one ordinary
share, of no par value, of the Company (a “Share”), and one warrant. Each
warrant entitles the holder to purchase one-half of one Share at an exercise
price of $5.75 per half Share. On February 9, 2017, the Company and the
Purchaser entered into a Private Placement Warrants Purchase Agreement (the
“Original Agreement”), wherein the Purchaser agreed to purchase an aggregate of
11,450,000 warrants (the “Initial Private Placement Warrants”), or an aggregate
of 12,650,000 warrants if the over-allotment option in connection with the
Public Offering is exercised in full (the additional warrants purchased upon
exercise of the over-allotment option, the “Additional Private Placement
Warrants” and, together with the Initial Private Placement Warrants, the
“Private Placement Warrants”), at a purchase price of $0.50 per warrant. Each
Private Placement Warrant entitles the holder to purchase one-half of one Share
at an exercise price of $5.75 per half Share.

 

WHEREAS, the Purchaser now wishes to purchase 11,850,000 Initial Private
Placement Warrants and up to 1,260,000 Additional Private Placement Warrants,
and the Company wishes to accept such subscription from the Purchaser.

 

WHEREAS, the Company and the Purchaser also desire to amend and restate the
Original Agreement and to enter into this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

  Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants

 

A.           Authorization of the Private Placement Warrants. The Company has
duly authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B.           Purchase and Sale of the Private Placement Warrants.

 

(i)          As payment in full for the 11,850,000 Initial Private Placement
Warrants being purchased under this Agreement, Purchaser shall pay $5,925,000
(the “Purchase Price”), by wire transfer of immediately available funds or by
such other method as may be reasonably acceptable to the Company, to the trust
account (the “Trust Account”) at a financial institution to be chosen by the
Company, maintained by an independent third party, acting as trustee, or into an
escrow account maintained by Ellenoff Grossman & Schole LLP (“EG&S”), counsel
for the Company, at least one (1) business day prior to the date of
effectiveness of the registration statement to be filed in connection with the
Public Offering (the “Registration Statement”).

 

(ii)         In the event that the over-allotment option is exercised in full or
in part, Purchaser shall purchase up to the 1,260,000 Additional Private
Placement Warrants in the same proportion as the amount of the over-allotment
option that is exercised, and simultaneously with such purchase of Additional
Private Placement Warrants, as payment in full for the Additional Private
Placement Warrants being purchased hereunder, and at least one (1) business day
prior to the closing of all or any portion of the over-allotment option,
Purchaser shall pay $0.50 per Additional Private Placement Warrant, up to an
aggregate amount of $630,000, by wire transfer of immediately available funds or
by such other method as may be reasonably acceptable to the Company, to the
Trust Account.

 

 

 

 

(iii)        The closing of the purchase and sale of the Initial Private
Placement Warrants shall take place simultaneously with the closing of the
Public Offering (the “Initial Closing Date”). The closing of the purchase and
sale of the Additional Private Placement Warrants, if applicable, shall take
place simultaneously with the closing of all or any portion of the
over-allotment option (such closing date, together with the Initial Closing
Date, each, a “Closing Date”). The closing of the purchase and sale of each of
the Initial Private Placement Warrants and the Additional Private Placement
Warrants shall take place at the offices of EG&S, 1345 Avenue of the Americas,
New York, New York, 10105, or such other place as may be agreed upon by the
parties hereto.

 

C.           Terms of the Private Placement Warrants

 

(i)           Each Private Placement Warrant shall have the terms set forth in a
Warrant Agreement to be entered into by the Company and a warrant agent, in
connection with the Public Offering (the “Warrant Agreement”).

 

(ii)         At or prior to the time of the Initial Closing Date, the Company
and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Private Placement
Warrants and the Shares underlying the Private Placement Warrants.

   

Section 2.            Representations and Warranties of the Company. As a
material inducement to the Purchaser entering into this Agreement and its
purchase of the Private Placement Warrants, the Company hereby represents and
warrants to the Purchaser (which representations and warranties shall survive
each Closing Date) that:

  

A.         Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing as a British Virgin Islands
business company and is qualified to do business in every jurisdiction in which
the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 

B.         Authorization; No Breach. 

 

(i)         The execution, delivery and performance of this Agreement and the
Private Placement Warrants have been duly authorized by the Company as of the
Closing Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Placement Warrants will constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms as of the Closing Dates.

 

(ii)         The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company, do not and will not as of the Closing Dates (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to,
the Memorandum and Articles of Association of the Company or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C.         Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and non-assessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchaser will have
good title to the Private Placement Warrants and the Shares issuable upon
exercise of such Private Placement Warrants, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

 

 

 

 

D.         Governmental Consents. No permit, consent, approval or authorization
of, or declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3.              Representations and Warranties of the Purchaser. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Private Placement Warrants to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive each Closing Date) that:

 

A.         Organization and Requisite Authority. The Purchaser is a company,
validly existing and in good standing under the laws of its jurisdiction and
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

B.         Authorization; No Breach

 

(i)         This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)         The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of the Closing Dates (a) conflict with or result in a
breach of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in a violation of, or (d) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to,
the Memorandum and Articles of Association of the Purchaser or any material law,
statute, rule or regulation to which the Purchaser is subject, or any agreement,
order, judgment or decree to which the Purchaser is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C.         Investment Representations

 

(i)         Pursuant to Section 1 of this Agreement, the Purchaser is acquiring
the Private Placement Warrants and, upon exercise of the Private Placement
Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”) for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii)         The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D under the Securities Act or it is not a “U.S.
Person” as defined in Rule 902 of Regulation S under the Securities Act
(“Regulation S”).

 

(iii)         The Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)         The Purchaser decided to enter into this Agreement not as a result
of any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act or as a result of any directed selling efforts
within the meaning of Rule 902 under Regulation S.

 

 

 

 

(v)         The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi)         The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)         The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the Securities and Exchange Commission
(the “SEC”) has taken the position that promoters or affiliates of a blank check
company and their transferees, both before and after an initial business
combination, are deemed to be “underwriters” under the Securities Act when
reselling the securities of a blank check company. Based on that position, Rule
144 adopted pursuant to the Securities Act would not be available for resale
transactions of the Securities despite technical compliance with the
requirements of such Rule, and the Securities can be resold only through a
registered offering or in reliance upon another exemption from the registration
requirements of the Securities Act.

   

(viii)         The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. The Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4.            Conditions of the Purchaser’s Obligations. The obligation
of the Purchaser to purchase and pay for the Private Placement Warrants are
subject to the fulfillment, on or before the applicable Closing Date, of each of
the following conditions:

 

A.         Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B.         Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C.         No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.         Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5.            Conditions of the Company’s Obligations. The obligations
of the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

 

 

 

 

A.         Representations and Warranties. The representations and warranties of
the Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B.         Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C.         Corporate Consents. The Company shall have obtained the consent of
its Board of Directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Warrants hereunder.

 

D.         No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.         Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Company.

 

Section 6.          Lockup. The Purchaser acknowledges and agrees that the
Securities shall not be transferable, saleable or assignable until 30 days after
the consummation of a business combination, except to permitted transferees (to
be defined in the insider letter and/or Warrant Agreement).

 

Section 7.          Waiver of Liquidation Distributions. In connection with the
Securities purchased pursuant to this Agreement, the Purchaser hereby waives any
and all right, title, interest or claim of any kind in or to any distributions
from the Trust Account.

 

Section 8.          Termination. This Agreement may be terminated at any time
after June 30, 2017 upon the election by either the Company or the Purchaser
upon written notice to the other party if the closing of the Public Offering
does not occur prior to such date.

 

Section 9.            Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing
Dates.  

 

Section 10.         Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the registration
statement on Form S-1 the Company will file with the SEC, under the Securities
Act, in connection with the Public Offering.

 

Section 11.         Miscellaneous.

 

A.          Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignment by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).

 

B.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

 

 

 

C.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

D.          Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the British Virgin Islands for agreements made and
to be wholly performed within such country. The parties hereto hereby waive any
right to a jury trial in connection with any litigation pursuant to this
Agreement and the transactions contemplated hereby.

 

F.         Amendments. This Agreement may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       NATIONAL ENERGY SERVICES REUNITED CORP.       By:  /s/ Sherif
Foda       Name:  Sherif Foda     Title:  Chief Executive Officer      
PURCHASER:       NESR HOLDINGS LTD.       By: /s/Thomas Wood     Name:  Thomas
Wood     Title:  Director       Ritter House, Wickhams Cay II   Road Town,
Tortola, British Virgin Islands     Address:    

 

 

 

